UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROLAND BARNES,

                            Plaintiff,

                     -against-                                    18-CV-12289 (LLS)

                                                                        ORDER
NYS PAROLE DEPT.; P.O. RESCIANO; P.O.
PAUL PACHO; P.O. REISSNO,

                            Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated July 12, 2019, the Court dismissed this action for failure to state a claim

for relief and denied as moot Plaintiff’s requests for injunctive relief but granted Plaintiff 60

days’ leave to file a complaint. That order specified that failure to comply would result in the

Court’s entering a civil judgment consistent with its July 12, 2019 order.

       Because Plaintiff did not file an amended complaint, on September 19, 2019, the Court

entered judgment closing this case.

       On November 27, 2019, Plaintiff filed a letter (ECF No. 11) requesting counsel in this

closed case and in a case pending before the Hon. Vincent L. Briccetti, see Barnes v. Correct

Care Solutions, ECF 7:18-CV-12288, 24. Because this case has been dismissed, Plaintiff’s

request for counsel is denied as moot. This order does not address Plaintiff’s request for counsel

filed in the case pending before Judge Briccetti.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.
         Plaintiff’s request for counsel in this case (ECF No. 11) is denied as moot.

SO ORDERED.

Dated:     December 2, 2019
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
